The district court further found that appellant abandoned the
                   children and failed to maintain any contact with the children after he was
                   aware that they were in protective custody.    See NRS 128.012. Moreover,
                   the court found that appellant is incarcerated in the State of Oklahoma for
                   arson, and that prior to his incarceration, he failed to complete any case
                   plan on earlier petitions where the children were found to be in need of
                   protection. See NRS 128.0126; NRS 128.106(6); In re Parental Rights as to
                   K.D.L., 118 Nev. 737, 747-48, 58 P.3d 181, 187-88 (2002). Finally, the
                   district court found that the children have been placed with familiar foster
                   parents, who wish to adopt them. See NRS 128.108. Having reviewed the
                   record, we conclude that the district court's decision to terminate
                   appellant's parental rights is supported by substantial evidence.      In re
                   Parental Rights as to D.R.H., 120 Nev. 422, 428, 92 P.3d 1230, 1234
                   (2004). Accordingly, we
                               ORDER the judgment of the district court AFFIRMED.




                                                                 Parraguirre




SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A

                IIMEMEREMI
                cc: Hon. Cheryl B. Moss, District Judge, Family Court Division
                     Jerry H.
                     Legal Aid Center of Southern Nevada
                     Clark County District Attorney
                     Clark County District Attorney/Juvenile Division
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A